Case 6:20-cv-01083-ADA Document 34-22 Filed 08/16/21 Page 1 of 2




                    EXHIBIT 19
                                                                                                       Case 6:20-cv-01083-ADA Document 34-22 Filed 08/16/21 Page 2 of 2
: : - FIND A COMMUNITY   C
                         Buy or Renew )                                                                                  o1l i .i j,. Cisco Community
                                                                                                                          CI SCO                                                                                                                                                    $     English   Register   Login



                                                           Certain Solid State Drives (SSDj modules will stop functioning at 40,000 power-on hours (- 4.5 years) if firmware is not updated. REVIEW UPGRADE DETAILS HERE




                                                               Technology & Support               For Partners           Customer Connection             Webex               Events                        M embers & Recognition



                             Cisco Community           /     Technology and Support          /   Data Center     /   Data Center Documents      /   What is Chassis Management Controller in UCS




                                                                          Visib1Hty. Insight.                                       That' s cloud                                              ,d1,d1,
                                                                                                                                                                  Leammore                      CISCO
                                                                               Action.                                             smart by Cisco.                                        The bridge to possible




                             What is Chassis Management Controller in UCS

                                Unified Computing Syste...
                                                                                                                                                ®    10056
                                                                                                                                                     VIEWS
                                                                                                                                                              *   0
                                                                                                                                                                  HELPFUL
                                                                                                                                                                             t!J O
                                                                                                                                                                                  COMMENTS
                                                                                                                                                                                                       Create Content                                     Login to create content


                                                                                                                                                                                                       0      Question or                          o video
                                                                                                                                                                                                              Discussion
                                                                                                                                                                                                       0      Blog

                                                                                                                                                                                                       ooocument

                                                 Sandeep Singh )                                                                                         08 25-2009 02.55 AM                           O Project Story
                                                                                                                                               Fd1ted On. 03-01 2019 05·50 AM

                                          Introduction
                                                                                                                                                                                                       Related Content
                                          The Chassis Management Controller (CMC) resides in the 2100 series fabric extender module which sits inside the 5100                                         !ll!J Discussions              v
                                          series blade chassis. The CMC, UCS manager, and blade BMCs work together to manage a group of up to eight
                                          processing blades in a UCS chassis. From the overall UCS architecture perspective the CMC itself is not an independent                                       "     Biogs        v

                                          point of management; instead the CMC acts at the direction of UCS manager.                                                                                   ~ Events

                                          The CMC performs various tasks including:                                                                                                                    114 Videos

                                          a) Chassis discovery.                                                                                                                                        121         Project Gallery

                                          b) Chassis Power and Thermal management.

                                          c) Hot-swap functionality support for fans, power supplies, blades, etc.
                                                                                                                                                                                                             Q           Recommended for you


                                          d} Chassis, Fan and Fabric extender LED control.
                                                                                                                                                                                                                     Ci sco UCS Management Handbook
                                          e) Power-on Self Test and online health monitoring.                                                                                                               liJ     %

                                          f) Access to the chassis SEEPROM for Read/Write functionality.
                                                                                                                                                                                                                     -, Same network communication
                                          g) Local cluster management.
                                                                                                                                                                                                            Q       between servers in one UCS
                                                                                                                                                                                                                    chassis


                                          CMC functioning Overview
                                                                                                                                                                                                                     VMWare ESXi 4.0 Installation on
                                          Tl,e CMC runs its own software and reports the error messages as well as other information to the UCS manager via IPMI.                                           liJ      UCS Blade Server with UCS
                                          The CMC starts running as soon as the UCS chassis is powered up If there is only one fabric extender module in the UCS
                                                                                                                                                                                                                     Manager KVM % [;ii
                                          chassis then the CMC on that fabric extender takes the ownership of the entire UCS chassis. If there are two fabric
                                          extenders in the UCS chassis then the ownership goes on the basis of first- come first- serve; however in case of a tie the
                                                                                                                                                                                                                     -, Reducing UCS Chassis IOM t o
                                          ownership goes to the fabric extender in slot 1. Note that the ownership is established when the link between the 6100
                                                                                                                                                                                                            Q        Fabric Interconnect Physical
                                          series fabric extender and the corresponding fabric extender becomes active. This kind of polling is required so as to
                                                                                                                                                                                                                    Connections - Discovery
                                          establish which CMC computes thermal and power states to the UCS manager and can be used by clients for exclusive
                                          hardware control.
                                                                                                                                                                                                                     [UCS C] C220M5/ C240M5 RAID
                                          Chassis decommissioning is performed when a chassis is physically present and connected but you want to temporarily                                               liJ
                                                                                                                                                                                                                    controller ( PCle) :'i'.<':~:J:lllff % [;ii
                                          remove it from the configuration. Because it is expected that a decommissioned chassis will be eventually recommissioned,
                                          a portion of the chassis' information is retained by Cisco UCS Manager for future use. Removing is performed when you
                                          physically remove a chassis from the system. Once the physical removal of the chassis is completed, the configuration for
                                          that chassis can be removed in Cisco UCS Manager.
                                                                                                                                                                                                            \ ii              Get Closer to Cisco

                                          The CMC controls the fabric extender and chassis health LED behavior during the boot phase. The fabric extender health                                               Your direct line to Cisco product
                                          LED shows green during normal operation; shows amber during booting and blinking amber for an error. The Chassis fai l                                            teams to access roadmaps, influence
                                                                                                                                                                                                            product direction and stay up to date.
                                          LED is off if there is no error; shows amber for a minor error and shows blinking amber for major error. The CMC runs an
                                          internal algorithm to keep the thermals in the chassis at appropriate levels. It also runs the power control algorithm, which                                                 !lrm1
                                          controls the power supplies, to improve the power efficiency as per the policy.

                                                                                                                                                                                                           - ,~ a
                                                                                                                                                                                                                    -         Ei:ll:jp
                                                                                                                                                                                                                                  · 71*
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                     f1 -.:::!l*1
                                                                                                                                                                                                                              /•7C/i ~/l., 7C/k
                                                                                                                                                                                                                                                ·· !   CJ. .
                                                                                                                                                                                                                                                       1. .
                                          Related Information                                                                                                                                                           Review Cisco Products

                                          What is BMC and what are the tasks of BMC                                                                                                                                     - ~ TrustRadius
                                          What are the hardware components of UCS

                                          Tags: faq          ucs _21 00 _fa bric_ extender       ucs_b-series_blade_server




                                     *     0 Helpful                                                                                                                        Share




                             Latest Contents



                                Q        VXLAN EVPN to stretch VLA Ns between two Data Centers - Globa ...
                                Created by bravewarrrior2021 on 07-16-2021 06:41 AM

                                Any help/direction is greatly appreciated! have 2x Nexus 9Ks in each of TWO Data Centers configured with traditional SVls and VPC,
                                the ask is to extend a number of VLANs between the two Data Centers using VXLAN EVPN. I deployed VXLA EVPN/MP- BGP using th
                                e .. . view more


                                () real estate agent
                                Created by Tranvinhhau on 07-16-2021 06:03 AM

                                Chuyen cung cap dU' an phan phoi tai Mien TayNh~n ky gui mua ban nha dat, ky han ngan hang, ra s6hoat dong dva tren niem tin cua
                                khach hang, Chung toi cam ket luon dU'a ra nhu'ng dU' an bat d9ng san Va phap ly g6p phan cung cap Cho khach hang nhu'ng SV lt,ta C
                                h9... view more


                                 o    tranvinhhau duan
                                Created by Tranvinhhau on 07-16-2021 05:58 AM

                                Nha phan phoi dV an bat d9ng san Chuyen cung cap d\f an phan phoi t<;1i Mien TayNh~n ky gui mua ban nha dat, ngan hang ky h<;1n, s
                                6 raho<;1t d(mg d\fa tren niem tin cua khach hang, chung toi cam ket luon dVa ra nhu'ng d\f an bat d9ng san va phap ly g6p phan cu ...
                                view more


                                Q        EPG label for ExternalEPG release 5
                                Created by m ax log on 07-16-2021 0 1:11 AM

                                Hi! I can't find menu EPG label for External EPG in ACI 5.1 release . But in previous release it was. Is this feature unsupported now?


                                Q        Cisco Prime - Storage limitation w ith using Image repository
                                Created by Serpent2010 on 07-15-2021 08:27 AM

                                Hello,I have device image files that want to be imported to Prime's repository, BUT I am concerned about the Prime server capacity Ii
                                mit.Any advice, please Note, I already setup an external NFS for config and backup files, but I am not sure if the NF... view more




                                                                                                                                                                                                                                                               Pov..ered by
                               1' Top
                                                                                                                                                                                                                                                               Khoros~

                                                                                                                        Follow our Social Media Channels




                                     Contacts                           Privacy Statement                                                                                      ·~1;;;~·    Copyright© 2021 Cisco Systems Inc.
                                     Community Feedback                 Cookie Policy                                                                                                      All rights reserved.
                                     Site Map                          Trademarks
                                    Terms & Conditions                  Help
                                                                                                                                                                                                                                                                                        WSOU-ARISTA001553
